Citation Nr: 0821960	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected actinic keratosis.

2.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from June 1973 
to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2005.  A statement of the case was issued in May 2006, 
and a substantive appeal was received in May 2006.  

Additional evidence was received from the veteran in May 2007 
and June 2007 with waiver of preliminary RO review received 
in June 2008.  


FINDING OF FACT

The veteran's skin cancers have been medically attributed to 
his active duty service and/or to his service-connected 
actinic keratosis. 


CONCLUSION OF LAW

The veteran's skin cancers were incurred during active duty 
service and/or are proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a substantive appeal received in May 2006, the veteran 
claimed entitlement to service connection for basal cell and 
squamous cell carcinomas, to include as secondary to the 
veteran's service-connected actinic keratosis.  

The Board notes the December 2004 VA examination report which 
includes the comment by the examiner that the veteran is a 
career naval veteran who had a great deal of sun exposure 
with resultant skin damage during his 20-year military career 
with resultant actinic keratosis, basal cell carcinomas, and 
a squamous cell carcinoma, the veteran will need frequent 
examination and follow-up for the rest of his life.  

An July 2005 dermatologic tissue examination by Dr. 
Tribelhorn revealed that H&E sections showed a shave of skin 
with focal crusting and slight compact hyperkeratosis 
overlying a generally thinned epidermis with subjacent tumor 
of other dermis consisting of irregularly shaped aggregates 
of basaloid cells which have peripheral palisading of the 
nuclei as well as nuclear atypia and scatter mitotic figures.

A May 2006 dermatologic tissue examination by Dr. Tribelhorn 
showed that H&E sections showed a shave of skin with central 
slight compact hyperkeratosis and focal crusting overlying an 
eroded, thinned epidermis with subjacent tumor consisting of 
numerous irregularly shaped intertwining aggregates of 
basaloid cells which have peripheral palisading of the nuclei 
as well as nuclear atypia.

A private medical record dated in January 2007 refers to a 
biopsy proven squamous cell carcinoma of the right vertex 
scalp. A private medical record dated in February 2007 refers 
to a biopsy proven basal cell carcinoma of the posterior left 
neck. 

When the veteran was afforded another VA examination in May 
2007, the examiner commented that it seems very logical that 
the veteran's skin cancers are not only related to his 
multiple exposures to the sun while on active duty as a deep 
sea diver, but are directly related to the problem of actinic 
keratosis which creates and environment for cancers to begin 
in the sense that there is rapid cell division in these 
areas.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In the present case, there is competent medical evidence of a 
causal link between the veteran's skin cancers and either his 
active duty service and/or his already service-connected 
actinic keratosis.  The Board finds that service connection 
for the veteran's skin cancers is warranted.  Although new 
claims are usually referred to the RO for initial development 
and adjudication, in the present case the record already 
includes sufficient persuasive evidence to warrant a grant of 
service connection for the veteran's skin cancers.  However, 
the Board views the new service connection for skin cancer 
claim to be intertwined with the increased rating issue now 
on appeal since the matter of rating the resulting skin 
disability may very well include consideration of both such 
disorders together.  Under the circumstances, the Board finds 
that a grant of service connection at this time is warranted.  
There is no resulting prejudice to the veteran.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations at this time.  It is 
contemplated that any VCAA deficiencies will be remedied by 
the RO while the case is in remand status.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 




ORDER

Service connection for the veteran's skin cancers is 
warranted.  To this extent, the appeal is granted. 


REMAND

Consideration of all of the veteran's skin lesions and/or 
scars is now appropriate, and further action by the RO in 
this regard is necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to assign a disability rating or ratings 
(as may be appropriate) for the newly 
service-connected skin cancers and the 
previously service-connected actinic 
keratosis.  

2.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
addressing the question of the 
appropriate rating or ratings for the 
newly service-connected skin cancers and 
the previously service-connected actinic 
keratosis.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


